Order filed November 18, 2014.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-14-00375-CR
                                ____________

                  FRANK JAMES DISTEFANO, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 338th District Court
                            Harris County, Texas
                       Trial Court Cause No. 1402036


                                    ORDER

      The reporter’s record in this case was due June 30, 2014. See Tex. R. App.
P. 35.1. On August 12, 2014, this court ordered the court reporter to file the
record within 30 days. On September 11, 2014, the court reporter notified the
court that no payment arrangements had been made for the record. On September
22, 2014, the court reporter notified the court that payment arrangements had been
made. The court extended the due date to October 20, 2014 because we received
proof of payment. The record has not been filed with the court. Because the
reporter’s record has not been filed timely, we issue the following order.

      We order Patricia Palmer, the substitute court reporter, to file the record in
this appeal within 30 days of the date of this order. No further extension will be
entertained. The trial and appellate courts are jointly responsible for ensuring that
the appellate record is timely filed. See Tex. R. App. P. 35.3(c). If Patricia
Palmer does not timely file the record as ordered, we will issue an order directing
the trial court to conduct a hearing to determine the reason for the failure to file the
record.



                                    PER CURIAM